Citation Nr: 0515491	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The appellant served on active duty for training for a period 
of 28 days from January 14, 1976 to February 11, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
continued previous denials of service connection for 
bilateral varicose veins and for a psychiatric disorder.  

Following receipt of notification of the January 2002 
determination, the appellant perfected a timely appeal with 
respect to the denial of his petition to reopen his 
previously denied claims for service connection for bilateral 
varicose veins and for a psychiatric disorder.  In November 
2003, the Board determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for bilateral varicose veins and for a psychiatric 
disorder had, in fact, been received.  Consequently, the 
Board granted the appellant's petition to reopen these 
previously denied claims.  In addition, the Board remanded 
the de novo claims for service connection for bilateral 
varicose veins and for a psychiatric disorder to the RO for 
further evidentiary development.  After completing the 
requested development and continuing to deny the appellant's 
claims for service connection for bilateral varicose veins 
and for a psychiatric disorder, the RO, in February 2005, 
returned his case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The appellant's bilateral varicose veins are not related 
to his service.  

3.  The appellant does not have a psychiatric disorder 
related to his service.  


CONCLUSIONS OF LAW

1.  Bilateral varicose veins were not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2004).  

2.  A psychiatric disorder was not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2001 and June 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained a specific request that 
the appellant send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
appellant that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds no 
defect with respect to the timing of the VCAA notice 
requirement.  See Mayfield, supra.  Even if the second notice 
was not given the appellant until after the initial 
adjudication, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
appellant in January 2005.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
appellant.  In this regard, the Board notes that, in a 
statement received at the RO one week after the SSOC was 
furnished in January 2005, the appellant acknowledged receipt 
of the SSOC and asserted that he had no additional evidence 
to submit.  In addition, he waived the 60-day period 
following the issuance of the SSOC (within which time to 
submit additional information) and asked the RO to take 
immediate action to forward his case to the Board for final 
appellate review.  

Additionally, the appellant has been accorded pertinent VA 
examinations during the current appeal.  Furthermore, the 
Board acknowledges that the appellant's service medical 
records are not contained in his claims folder.  Importantly, 
however, a complete and thorough review of the claims folder 
indicates that the RO has made multiple attempts to obtain 
the appellant's service medical records but that these 
reports are unavailable.  Accordingly, the Board also finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the appellant's service 
connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).  

Throughout the current appeal, the appellant has contended 
that he has bilateral varicose veins as well as a psychiatric 
disorder and that these disabilities originated with his 
active military duty.  In particular, he has asserted that 
his varicose veins are the result of strenuous physical 
activity that he undertook during service and that his 
psychiatric disability was caused by physical abuse that he 
endured during service.  

A.  Service Connection For Bilateral Varicose Veins

The first competent evidence of a diagnosis of varicose veins 
is dated in February 1991.  A report of a VA outpatient 
treatment session conducted at that time includes the 
appellant's complaints of pain in both legs since service in 
1975.  A physical examination completed at the February 1991 
treatment session demonstrated severe varicose veins in the 
appellant's right lower extremity.  The examiner did not 
discuss the etiology of this disability.  

Subsequent private and VA medical records reflect continued 
treatment for, and evaluation of, varicose veins of both 
lower extremities through November 2004.  Treatment included 
a bilateral ligation and stripping of his varicose veins in 
September 1991 as well as the wearing of support hose for a 
number of years.  Specifically according to these records, in 
August 1991, the appellant reported wearing support hose.  
Thereafter, in October 2002, he reported that, although he 
previously used stockings, he now no longer wears them.  

The Board acknowledges that, in an undated statement 
initially received at the RO in May 2001, a private physician 
who has treated the appellant stated that the appellant "has 
. . . varicose veins that are as likely as not related to his 
military service."  Importantly, however, this doctor did 
not provide any rationale for this opinion.  In particular, 
the physician did not state that he had reviewed the medical 
records included in the appellant's claims folder.  In this 
regard, the Board notes that, upon request from the RO to 
submit copies of treatment records rendered to the appellant, 
this doctor provided reports of medical care that he had 
given to the appellant for various conditions only between 
June 2001 and January 2004.  Of these documents, the only 
ones which discuss the appellant's varicose veins are dated 
from July 2001 through May 2003.  In fact, at July 2001 and 
July 2002 evaluations, the physician found the appellant's 
chronic venous insufficiency to be stable.  Subsequent 
records note the presence of bilateral chronic venous 
insufficiency in October 2002 and peripheral vascular disease 
in May 2003.  Importantly, none of these treatment records 
include any discussions of the etiology, or approximate time 
of origin, of the appellant's varicose veins.  As this 
private doctor does not appear to have treated the appellant 
until many years after his separation from service and did 
not review the medical records contained in his (the 
appellant's) claims folder prior to rendering the opinion 
expressed in the statement received at the RO in May 2001, 
the Board finds that the doctor's conclusion regarding the 
etiology of the appellant's varicose veins is not credible.  

Moreover, the examiner who conducted the VA arteries and 
veins examination in November 2004 specifically noted in the 
evaluation report that she had had the opportunity to review 
the appellant's claims folder, including the private 
physician's opinion.  Significantly, following a review of 
the appellant's claims file, an interview with the appellant, 
as well as a physical examination, the examiner concluded 
that the appellant's varicose veins were not caused by his 
service.  In support of this conclusion, the examiner cited 
the absence of treatment for varicose veins until 1991, when 
the appellant underwent a stripping of his varicose veins.  

The Board acknowledges that the examiner also noted that "it 
is as likely as not that, if the . . . [appellant's] 
varicosities pre-existed [his service], . . . [as] he states 
they did, . . . [it is] as likely as not [that] the 
varicosities were aggravated during his service time in boot 
camp with the amount of standing and running required."  The 
examiner admitted that this conclusion was based on 
statements made by the appellant himself that his 
varicosities existed prior to service and were aggravated 
therein.  Further, as the examiner herself admitted in the 
examination report, the claims folder contains no competent 
evidence of treatment for varicose veins until 1991.  As this 
portion of the examiner's opinion is based solely upon 
statements made by the appellant himself, the Board finds 
this particular conclusion not to be credible.  

Consequently, the Board finds that the medical evidence of 
record indicates that the appellant's bilateral varicose 
veins were not exhibited in service and, in fact, were not 
shown until many years after his separation from service.  
Competent evidence also reflects that the appellant's 
bilateral varicose veins have not been found to be related to 
his active military duty.  Accordingly, the Board must 
conclude that preponderance of the evidence is against the 
appellant's claim for service connection for bilateral 
varicose veins.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

B.  Service Connection For A Psychiatric Disorder

The first competent evidence of psychiatric treatment is 
dated in January 1983.  Private psychological testing 
completed at that time resulted in diagnoses of malingering 
and a passive-aggressive personality disorder.  Subsequent 
private and VA medical records dated through October 2004 
reflect periodic treatment for, and evaluation of, a 
psychiatric condition variously diagnosed as a behavioral 
disorder (as manifested by impaired contact with reality, 
poor self-concept, and anxiety), a generalized anxiety 
disorder with some possible depression, mild to borderline 
mental retardation, and a personality disorder with avoidant 
and oppositional features.  According to these reports, the 
appellant's treatment for his psychiatric condition has 
essentially consisted of medication rather than outpatient 
(or inpatient) therapy.  

The Board acknowledges that, in an undated statement 
initially received at the RO in May 2001, a private physician 
expressed his opinion that the appellant "has a nervous 
condition . . . that . . . [is] as likely as not related to 
his military service."  Importantly, however, this doctor 
did not provide any rationale for his opinion.  In 
particular, the physician did not state that he had reviewed 
the medical records included in the appellant's claims 
folder.  In this regard, the Board notes that, upon request 
from the RO to submit copies of records of treatment rendered 
to the appellant, this doctor provided copies of reports of 
medical care given to the appellant for various conditions 
only between June 2001 and January 2004.  Of these documents, 
the only ones which discuss the appellant's psychiatric 
condition are those records dated in July and October 2001 
and in January and October 2003.  In particular, these 
reports note that the appellant is receiving medication for 
his anxiety disorder with possible depression.  Importantly, 
none of these records include any discussions of the 
etiology, or approximate time of origin, of the appellant's 
psychiatric condition.  As this private doctor does not 
appear to have treated the appellant until many years after 
his separation from service and did not review the medical 
records contained in his (the appellant's) claims folder 
prior to rendering the opinion expressed in the statement 
received at the RO in May 2001, the Board finds that the 
doctor's conclusion regarding the etiology of the appellant's 
psychiatric condition is not credible.  

Moreover, the examiner who conducted the VA mental disorders 
examination in October 2004 specifically noted in the 
evaluation report that he had had the opportunity to review 
the appellant's claims folder.  Significantly, following a 
review of the appellant's claims file as well as an interview 
with him, the examiner concluded that an Axis I diagnosis was 
not appropriate.  Rather, the examiner diagnosed Axis II 
diagnoses of mental retardation as well as a personality 
disorder not otherwise specified with avoidant and 
oppositional traits.  In addition, the examiner expressed his 
opinion that the appellant's service "did not cause his 
personality disorder, nor did it cause his mental 
retardation."  Instead, the examiner concluded that "[i]t 
does appear that he [the appellant] had this nervous 
condition or personality disorder prior to serving in the 
service but that the incidents in the service and repeated 
failure and perhaps the confrontation with the drill sergeant 
did exacerbate the anxiety component of this personality 
disorder and has helped to make him more avoidant of 
people."  

Importantly, however, the examiner's conclusion that the 
appellant's personality disorder and mental retardation 
pre-existed his service and was exacerbated therein appears 
to have been based on the appellant's own statements.  
Specifically, during this evaluation, the appellant had 
stated that "his nervous symptoms really began before he was 
ever in the service, that he has always been nervous . . . 
[and] anxious around people, and [that he] has always had a 
problem with his cognitive ability."  

In any event, the fact remains that the competent evidence of 
record indicates that the appellant has a current psychiatric 
diagnosis of a personality disorder not otherwise specified 
with avoidant and oppositional traits as well as mild mental 
retardation.  The pertinent regulation stipulates that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  

Significantly, the medical evidence of record does not 
indicate that the appellant has a psychiatric disorder which 
is associated with his active duty.  Consequently, the Board 
must conclude that preponderance of the evidence is against 
the appellant's claim for service connection for a 
psychiatric disorder.  The doctrine of reasonable doubt is 
not, therefore, for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  



ORDER

Service connection for bilateral varicose veins is denied.  

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


